Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2008

In Re:Joseph Farelli
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1157




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re:Joseph Farelli " (2008). 2008 Decisions. Paper 1046.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1046


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      Case No: 07-1157

                               IN RE: JOSEPH A. FARELLI,
                                              Appellant


                                   KIRSTON J. FARELLI

                                                v.

                                   JOSEPH A. FARELLI


                     On Appeal from the United States District Court
                          for the Western District of Pennsylvania
                               District Court No. 02-CV-1376
                    District Judge: The Honorable Terrence F. McVerry


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     May 20, 2008

                     Before: SMITH, and NYGAARD, Circuit Judges,
                               STAFFORD, District Judge *

                                    (Filed: June 6, 2008)


                                          OPINION




       *
       The Honorable William H. Stafford, Jr., Senior United States District Judge for the
Northern District of Florida, sitting by designation.
SMITH, Circuit Judge.

       Joseph A. Farelli and Kirston J. Farelli filed for divorce in February of 2000 in the

Court of Common Pleas of Beaver County, Pennsylvania. In October of 2003, the state

court issued a decision awarding Kirston $103,679.00 of the marital property.1 In March

of 2005, Joseph filed a voluntary petition for protection under Chapter 7 of the

Bankruptcy Code. Kirston filed an adversary proceeding against Joseph, seeking to

except from discharge under 11 U.S.C. §§ 523(a)(5) and (15) the award made by the state

court. The Bankruptcy Court for the Western District of Pennsylvania found that the

Pennsylvania state court’s award to Kirston was in the nature of maintenance and support

under § 523(a)(5). For that reason, it concluded that Joseph’s debt to Kirston was not

dischargeable. Joseph unsuccessfully appealed to the United States District Court for the

Western District of Pennsylvania. This timely appeal followed.2

        Joseph Farelli contends that the Bankruptcy Court erred by concluding that the

award was in the nature of maintenance for and support of Kirston. Consistent with our

decision in Gianakas v. Gianakas, 917 F.2d 759 (3d Cir. 1990), the Bankruptcy Court

considered the circumstances at the time of the state court decree to discern the intent of


       1
        The record fails to contain the state court decision at the heart of this appeal. For that
reason, we have relied upon the factual recitation of the District Court and the Bankruptcy Court.
       2
         The Bankruptcy Court exercised jurisdiction pursuant to 28 U.S.C. § 157(b). The
District Court’s jurisdiction arose under 28 U.S.C. § 158(a). Our jurisdiction exists under 28
U.S.C. § 158(d). “As an appellate court twice removed from the primary tribunal, we review
both the factual and the legal determinations of the district court for error.” Universal Minerals,
Inc. v. C.A. Hughes & Co., 669 F.2d 98, 101 (3d Cir. 1981).

                                                 2
the state court when it divided the marital property. The Bankruptcy Court appropriately

looked beyond the label of the obligation and took into account the disparity between the

respective financial prospects of the parties at the time of the decree. In deciding the

function served by the state court’s award to Kirston, the Court examined the extent of

Kirston’s ability to provide for her daily necessities. We find no error in the Bankruptcy

Court’s conclusion that the debt Joseph owed was in the nature of maintenance for and

support of Kirston, thereby qualifying as an exception to discharge under 11 U.S.C. §

523(a)(5).3 Although Joseph points to circumstances that changed after the obligation

arose as evidence that Kirston did not require this award for her support, the Bankruptcy

Court explained that such circumstances were not relevant in its determination of the state

court’s intent at the time it issued its decree. As we explained in Gianakas, a debtor may

resort to state court to seek modification of a decree on the grounds of changed

circumstances. 917 F.2d at 763.

       We will affirm the judgment of the District Court.




       3
        Joseph faults the Bankruptcy Court for failing to consider the applicability of §
523(a)(15). We find no error as the determination that the debt is excepted from discharge under
§ 523(a)(5) obviates the need to determine if the debt is excepted under (a)(15), which applies to
debts that are “not of the kind described in paragraph (5) . . . .” 11 U.S.C. § 523(a)(15).

                                                3